DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims on the merits in response to the application filed on 01/05/2021.
Claims 21-36 and 39-41 remain pending in this application and are allowed.



Allowable Subject Matter
Claims 21-36 and 39-41 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 41 of the invention anticipated or obvious:
Fung, U.S. Pub. 20030023437, (discussing the interactive speech recognition).
Aufricht., U.S. Pub. 20060036493, (discusses interactive advertisement on a mobile device).
Nelson et al., Advertainment or Adcreep Game Players' Attitudes Toward Advertising And Product Placements In Computer Games. Journal of Interactive Advertising, Vol 5 No 1 (Fall 2004), pp. 3‐21. https://www.researchgate.net/profile/Ronald-Yaros/publication/215447458_Advertainment_or_Adcreep_Game_Players%27_Attitudes_toward_Advertising_and_Product_Placements_in_Computer_Games/links/09e4150917b8e339eb000000/Advertainment-or-Adcreep-Game-Players-Attitudes-toward-Advertising-and-Product-Placements-in-Computer-Games.pdf (disclosing interactive advertising within a computer game)



Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 21-36 and 39-41 is removed in light of Applicant's claims and remarks of 01/05/2021, which are deemed persuasive as to independent claims 21 and 30. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations of 01/05/2021 at claim 21 and 30 as follows:
Claim 21
displaying at least one program display of a computer program configured to request and receive information and an interactive advertisement on a user interface of a user device, the user device configured to request and receive information from a distributor computing device, the user interface comprising a banner window and a browser window; 
transmitting a signal from the user device to access at least one commands configuration file that comprises: 
speech-to-text commands related to the interactive advertisement, 
at least one commands parameter for the speech-to-text commands, and 
at least one of a URL link to be accessed via the browser window for each speech- to-text command and at least one graphic to be displayed via the banner window for each speech-to-text command, 
wherein the at least one commands configuration file is hosted by the distributor computing device remotely located from the user device; 
presenting a message associated with the interactive advertisement via the user interface to facilitate user interaction with the displayed interactive advertisement, the message received at the user device from the distributor computing device; 
receiving a speech-to-text command; 
recognizing the received speech-to-text command as corresponding to at least one of the speech-to-text commands of the commands configuration file related to the interactive advertisement; 
responsive to the recognized speech-to-text command, updating the banner window of the user interface with the at least one graphic for the speech-to text command in the at least one commands configuration file and updating the browser window with the URL link for the speech-to-text command in the at least one commands configuration file; and 
identifying an advertising sponsor of the displayed interactive advertisement by specifying a path for the at least one commands configuration file used by the distributor computing device to facilitate collection of revenue to subsidize costs related to the computer program.

Claim 30
a user computing device having at least one processing device and a user interface, the user device configured to request and receive information from a distributor computing device, the user interface comprising a banner window and a browser window; 
the user interface configured to display at least one program display of a computer program configured to request and receive information and an interactive advertisement; 
the at least one processing device configured to access at least one commands configuration file that comprises: 
speech-to-text commands related to the interactive advertisement, 
at least one commands parameter for the speech-to-text commands, 
at least one of a URL link to be accessed via the browser window for each speech- to-text command and at least one graphic to be displayed via the banner window for each speech-to-text command, and Page 4 of 13Response dated January 5, 2021Attorney Docket No. 132247-US Response to Office Action of October 14, 2020Application No. 14/157,715 
identifying information for an advertising sponsor of the interactive advertisement to facilitate collection of revenue to subsidize costs related to the computer program, 
wherein the at least one commands configuration file is hosted by the distributor computing device located remotely from the user computing device; 
the user device configured to present a message associated with the interactive advertisement via the user interface to facilitate user interaction with the interactive advertisement and update the display in response to the user interaction received, the message received at the user device from the distributor computing device; 
the at least one processing device of the user computing device being configured to receive a speech-to-text command, recognize the received speech-to-text command as corresponding to at least one of the speech-to-text commands of the commands configuration file related to the interactive advertisement, and, responsive to the recognized speech to text command, update at least one of the banner window with the at least one graphic for the speech-to-text command in the at least one commands configuration file and update the browser window according to the URL link for the speech-to-text command in the at least one commands configuration file.

Applicant’s Remarks of 01/05/2021 at pg. 8-10 as follows:
“The combination of Bandy, Howard, and Slotznick would not result in the subject matter of claim 21. In particular, the combination of Bandy, Howard, and Slotznick fails to disclose "displaying at least one program display of a computer program configured to request and receive information...on a user interface of a user device, the user device configured to request ...information from a distributor computing device," as amended claim 21 recites. 
The Office Action cites Bandy to teach this limitation. Bandy, however, fails to disclose this limitation because Bandy discloses receivers 60 that receive signals from radio transmitters 50. The claim recites that the user device is "configured to request...information from a distributor computing device." Bandy does not teach that the receivers 60 can send or request information from a distributor computing device or any other remote device. The Office Action points to Bandy's disclosure of CAPCODES to teach requesting information in the form of "entering" the Page 8 of 13 
Response dated January 5, 2021Attorney Docket No. 132247-USResponse to Office Action of October 14, 2020Application No. 14/157,715CAPCODE into the receiver 60. Action, Page 3. However, entering a CAPCODE does not request information from a distributor computing device or even cause communication with the radio transmitters 50. Instead, entering the CAPCODE into the receiver 60 configures the receiver 60 to filter the messages received using the CAPCODE and display messages that include the CAPCODE. Col. 8, lines 32-53. Upon entering a CAPCODE, the receiver 60 does not send information to or request information from a remote device. Accordingly, Bandy's disclosure of CAPCODES fails to teach the user device of claim 21. 
The Office Action further cites claim 15 of Bandy as disclosing this claim limitation. In particular, the Office Action cites to the "second data transmitting device" of claim 15 of Bandy as the "user device." However, nothing within claim 15 (or the other claims) indicates that the "second data transmitting device" is a user device that displays "at least one program display of a computer program ...and an interactive advertisement on a user interface" as recited in claim 21. Claim 1 of Bandy indicates that the first "data transmitting device" is a part of the chain of devices that transmit information to the receiver 60. Thus, the "second data transmitting device" likewise is a part of the chain of devices transmitting information to the receiver 60 and not a user device as recited in claim 21. 
Thus, Bandy does not disclose a user device that is configured to request information from a distributor computing device that is remote from the user device. The Office Action further fails to indicate where Bandy discloses displaying a program display of a computer program and an interactive advertisement on a user interface of such a user device. Accordingly, the Bandy does not teach or suggest these limitations of claim 21. 
Moreover, the Office Action does provide any reason why one having skill in the art would be motivated to modify the receivers 60 of Bandy in the claimed manner to request and receive information from a distributor computing device. Bandy discloses a wireless pager that only receives information via radio frequency signals and cannot send or request information. The Office Action does not provide any reason why one having skill in the art, recognizing this technological limitation of Bandy, would modify the pager of Bandy to transmit information as claimed. 
Since the receiver 60 of Bandy is unable to send information to a distributor computing device, the combination of references also does not teach or suggest performing the steps of "transmitting a signal from the user device..." or "updating the browser window with the URL link for the speech-to-text command in the at least one commands configuration file..." as claim 21 recites. 
Thus, for at least the above reasons, Applicant respectfully requests the rejection be withdrawn.”
Page 9 of 13 
Response dated January 5, 2021 
Attorney Docket No. 132247-US 
Response to Office Action of October 14, 2020 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624